Citation Nr: 0712059	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


REMAND

In his January 2005 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board, now called a Veterans Law Judge.  This type of 
proceeding is often referred to as a Travel Board hearing.  
Since, however, for some unexplained reason - perhaps mere 
oversight, the veteran was never scheduled for this type of 
hearing, this must be done before deciding his appeal.  See 
38 C.F.R. §§ 20.700, 20.704 (2006).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time, and location 
of his hearing.  Put a copy of this letter 
in his claims file.  If, for whatever 
reason, he changes his mind and elects not 
to have a hearing, then also document this 
in the file.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



